internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fi p plr-106689-99 date date legend utility city state state_agency date x transfer agreement dear this ruling responds to your letter dated date requesting a ruling that the income of utility is excludable from gross_income under sec_115 of the internal_revenue_code and utility is not required to file a form_990 under sec_6033 facts city is an incorporated political_subdivision of state utility is a wholly-owned public_utility company of city and is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 city created utility by ordinance adopted on date x for the purpose of operating the municipal electric and natural_gas utilities on behalf of city these utility_services are authorized and created pursuant to state statute utility administers a contract that the city has with state_agency the contract requires utility to purchase from state_agency all of the electric power and energy required by utility to provide utility_services for the next twenty-five years a plr-106689-99 representative of utility serves on the board_of directors of state_agency the mayor of city nominates the representative subject_to the advice and consent of the city’s council state_agency was formed pursuant to state statute and is comprised of a group of state municipalities that each own or operate an electric utility state_agency was organized to pool municipal resources to secure an adequate reliable and economic supply of electric power to its members the utility_services provided by utility are available to all individuals within the service area authorized by state statute utility derives substantially_all of its income from the resale of electric power and natural_gas to end-user customers including several medium-sized industrial customers utility may receive income in the future from transportation charges for delivering electric power and natural_gas to customers’ facilities additionally utility may contract in the future with city to operate city’s sewage treatment plant the net_income of utility accrues to city through regular periodic_payments in the amounts set forth in the transfer agreement between city and utility utility’s articles of incorporation provide that no part of its earnings shall inure to the benefit of or be distributable to its members trustees directors officers or other private persons except that utility shall be authorized to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of its activities as a public_utility in the event of utility’s dissolution or cessation of business all its assets after payment of debts and obligations shall be distributed to city law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or plr-106689-99 municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization utility a wholly owned public_utility company of city was organized and is operated for the specific charitable purpose of lessening the burdens of the government of city by providing electrical and natural_gas utilities the net_income of utility accrues to city a political_subdivision of state through regular periodic_payments no part of utility’s earnings shall inure to the benefit of or be distributable to its members trustees directors officers or other private persons additionally in the event of utility’s dissolution or cessation of business all its assets after payment of debts and obligations shall be distributed to city accordingly the income of utility will be derived from its activity as a public_utility and will accrue to a political_subdivision of state within the meaning of sec_115 therefore we conclude that the income derived from utility from its operation as a public_utility will be excludable from gross_income under sec_115 sec_6033 of the code provides that every organization exempt from federal income_taxation under sec_501 must file an annual information_return form_990 sec_1_6033-2 of the income_tax regulations states that annual returns required by sec_6033 of the code are not required to be filed by an organization_exempt_from_taxation under sec_501 of the code that is a state institution the income of which is excludable from gross_income under sec_115 see also revproc_95_48 1995_2_cb_418 we have determined that the income of utility is excludable from gross_income under sec_115 of the code the service has previously determined that utility is an organization described under sec_501 and thus exempt from federal_income_tax under sec_501 accordingly utility is a state plr-106689-99 institution within the meaning of sec_1_6033-2 of the regulations and therefore is not required to file an annual return under that section sec_1_6033-2 of the regulations however does not apply to exempt a taxpayer from filing returns reflecting unrelated_business_taxable_income under sec_511 of the code conclusions we conclude that income derived by utility is excludable from gross_income for federal_income_tax purposes under sec_115 of the code we further rule that since utility has obtained a ruling that it is exempt from federal_income_tax under sec_501 and sec_501 utility will not have to file a form_990 under provisions of sec_1_6033-2 of the regulations no opinion is expressed however regarding whether an annual return must be filed if utility has unrelated_business_taxable_income under sec_511 of the code except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely yours assistant chief_counsel financial institutions products by william e coppersmith william e coppersmith chief branch enclosure copy of this letter copy for sec_6110 purposes plr-106689-99
